Citation Nr: 1417077	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-14 963	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with cognitive impairment from February 25, 2010, to August 20, 2012, and in excess of 70 percent from August 20, 2012.  



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A 30 percent rating was granted from February 25, 2010.  During the pendency of the appeal, by a December 2012 rating decision, a 50 percent rating was granted from February 25, 2010, and a 70 percent rating was awarded from August 20, 2012.


FINDING OF FACT

Since the effective date of the grant of service connection, the symptoms of the veteran's PTSD with cognitive impairment have resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The Veteran's PTSD with cognitive impairment meets the criteria for a 70 percent rating, but no higher, for the entire claim period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  Where service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board does note that, following its July 2012 remand decision, the Veteran was requested on August 1, 2012, to complete a release form in order for VA to obtain outstanding mental health records.  However, the Veteran did not respond.  He was also examined by VA, and the examination report provides the findings necessary to apply the pertinent rating criteria.  Consequently, the duty to assist the Veteran has been met.

II.  Analysis

The Veteran asserts that he is entitled to higher initial ratings for PTSD.  Following a December 2012 rating decision, he is rated at 50 percent for the period prior to August 20, 2012, and at 70 percent thereafter.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.  Both PTSD and cognitive dysfunction are rated on these criteria.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).

The Veteran has submitted a January 2010 private mental health report from Dr. E.H.  He diagnosed the Veteran with PTSD and chronic major depression.  The Veteran reported nightmares three or four times per month.  The Veteran stated that when he wakes up from a nightmare, he is in a panic, is sweaty, and sometimes feels like he is having a heart attack.  The Veteran stated that he averages five to six hours of sleep per night.  The Veteran reported daily flashbacks and occasional panic attacks.  He also reported intrusive thoughts, exaggerated started response, hypervigilance, self-imposed isolation, and memory impairment.  The Veteran also reported hallucinations.  The physician said that the Veteran was moderately compromised in sustaining social relationships, and severely compromised in sustaining work relationships.  A GAF score of 35 was assigned.  

The Veteran underwent a VA examination in March 2010.  He reported avoidance behavior, hypervigilance, sleep disturbances, self-isolation, exaggerated startle responses, and few interests.  He reported difficulties in his work relationships, and that he has been at the same employer for the past 16 years.  The Veteran reported difficulty with personal relationships as well, including a marriage that ended in divorce.  He denied violent behavior or suicide attempts.  There were no reports of panic attacks, obsessive rituals, or suicidal or homicidal ideations.  The Veteran denied hallucinations.  The examiner reported good appearance and hygiene, and a depressed mood and affect.  The examiner concluded that the Veteran's symptoms caused occupational and social impairment with occasional decreases in work efficiency and intermittent inability to perform occupational tasks.  She assigned a GAF score of 60.

The Veteran underwent a VA examination in April 2012.  Along with PTSD, the Veteran was diagnosed with a cognitive disorder, not otherwise specified.  The examiner was unable to opine whether the Veteran's cognitive disorder was related to his PTSD, or which portion of his impairments was due to which diagnosis.  The Veteran stated that he had been married to his current wife since 1989.  He described his marriage as fair, with arguments two to three times per week.  The Veteran reported a good relationship with his family overall.  The Veteran reported recurring thoughts and dreams, avoidance behavior, detachment, diminished interests, sleep disturbances and impairment, irritability, exaggerated startle responses, memory impairment, speech difficulties, and impaired abstract thinking.  However, the Veteran was oriented to person, place, and time.  The examiner found occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 51, which included both his PTSD and cognitive disorder symptoms.  

Based on all lay and medical evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that he is entitled to an initial rating of 70 percent, but no higher, for the entire claim period.  Specifically, the evidence establishes that the Veteran has disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran has been divorced and reports few, if any, friends.  It appears that he has difficulty adapting to a work setting.  He has shown disturbances of motivation and mood.  

The Board notes that the evidence reflects that the Veteran has reported some symptoms that are contemplated by the criteria for a higher rating, such as his report of hallucinations in January 2010.  However, even considering this isolated complaint, the Board finds that the Veteran's overall disability most nearly approximates the criteria for a 70 percent disability rating.  The Veteran does not have a total inability to establish and maintain relationships, in that he does have a good relationship with his children and a fair relationship with his wife.  There is no evidence of symptoms akin to an inability to maintain minimal personal hygiene, a persistent danger of hurting himself or others, disorientation to time or place, or memory loss for names of close relatives, his occupation, or his own name.  There were also no reports of grossly inappropriate behavior.  Further, despite his symptoms, the Veteran has maintained employment for a prolonged period and has not had relationship problems at work.  In summary, while the evidence reflects some complaints that are contemplated by a higher rating, the Board finds that the Veteran's overall disability picture most nearly approximates disability that is no worse than a 70 percent rating.  See 38 C.F.R. § 4.7.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has occupational and social impairment due to the symptoms discussed above, which are specifically contemplated by the rating criteria.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Referral for consideration of an extra-schedular rating is therefore not warranted.

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The Veteran's claim has been granted to the extent discussed above, based in part on such doctrine.  However, the preponderance of the evidence is against an initial rating in excess of 70 percent.  38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating of 70 percent for PTSD with cognitive impairment for the period from February 25, 2010, to August 20, 2012 is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating higher than 70 percent for PTSD with cognitive impairment from August 20, 2012, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


